Attachment for Contempt.—A decree had been entered against the defendant, directing him to make an assignment of an interest in a patent right. The decree was entered at the February Term, 1872,* and in June of the same year, the assignment not having been executed, on motion of E. G. Bradford Jr., for the complainant in the original suit, an attachment for contempt was issued, under which the defendant, having refused to to execute the assignment, was imprisoned.On May 29, 18/3, on the suggestion of Whiteley, his solicitor, the defendant was brought before the Chancellor, under an order made to that effect, and, upon personal examination of the defendant and the testimony of Arthur H. Grimshaw, M. D., a witness examined at the bar of the Court, with respect to the mental condition of the defendant, it appearing that the defendant was of unsound mind, and not able to understand and appreciate his obligation to perform the decree for the assignment of the patent right, and that he was destitute of means to pay the costs of the cause, It was ordered, that he be'discharged from, the further custody of the sheriff.